Name: Commission Regulation (EC) No 1226/1999 of 28 May 1999 concerning the derogations to be granted for insurance services statistics (Text with EEA relevance)
 Type: Regulation
 Subject Matter: business organisation;  European Union law;  insurance;  economic analysis;  business classification;  economic geography
 Date Published: nan

 Avis juridique important|31999R1226Commission Regulation (EC) No 1226/1999 of 28 May 1999 concerning the derogations to be granted for insurance services statistics (Text with EEA relevance) Official Journal L 154 , 19/06/1999 P. 0046 - 0074COMMISSION REGULATION (EC) No 1226/1999of 28 May 1999concerning the derogations to be granted for insurance services statistics(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics(1), as last amended by Regulation (EC, Euratom) No 410/98(2), and in particular Article 12(x) thereof,(1) Whereas Regulation (EC, Euratom) No 58/97 established a common framework for the production of Community statistics on the structure, activity, performance and competitiveness of the insurance sector in the Community;(2) Whereas it is necessary to grant derogations concerning insurance services statistics;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee,HAS ADOPTED THIS REGULATION:Article 1In accordance with Article 11 of Regulation (EC, Euratom) No 58/97, derogations to the characteristics of List A of Annex 5 thereto are specified in the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 1999.For the CommissionYves-Thibault de SILGUYMember of the Commission(1) OJ L 14, 17.1.1997, p. 1.(2) OJ L 52, 21.2.1998, p. 1.ANNEXBELGIUM>TABLE>DENMARK>TABLE>GERMANY>TABLE>GREECE>TABLE>SPAIN>TABLE>FRANCE>TABLE>IRELAND>TABLE>ITALY>TABLE>LUXEMBOURG>TABLE>THE NETHERLANDS>TABLE>AUSTRIA>TABLE>PORTUGAL>TABLE>FINLAND>TABLE>SWEDEN>TABLE>UNITED KINGDOM>TABLE>